Case 2:19-cv-08785-AB-AS Document 12 Filed 12/02/19 Page 1 of 2 Page ID #:44




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister, Jr., Esq., SBN 111282
 2      Mark Potter, Esq., SBN 166317
        Phyl Grace, Esq., SBN 171771
 3      Dennis Price, SBN 279082
        8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      PhylG@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11      Brian Whitaker,                        Case No. 2:19-CV-08785-AB-AS
12               Plaintiff,                    Request for Entry of Default (As to M
                                               & J USA, Inc., a California
13          v.                                 Corporation only)
14      M & J USA, Inc., a California
        Corporation; and Does 1-10,
15
                 Defendants.
16
17
18
19
20   TO: THE CLERK OF THE ABOVE-ENTITLED COURT
21           Plaintiff BRIAN WHITAKER (“Plaintiff”) hereby requests that the Clerk
22   of the above-entitled Court enter default in this matter against the M & J USA,
23   INC., A CALIFORNIA CORPORATION (“Defendant”) on the ground that
24   said Defendant has failed to appear or otherwise respond to the Complaint
25   within the time prescribed by the Federal Rules of Civil Procedure. Plaintiff
26   served the Complaint on the defendant on October 21, 2019 as evidenced
27    ///
28   ///


                                           1

     Request for Entry of Default                          2:19-CV-08785-AB-AS
Case 2:19-cv-08785-AB-AS Document 12 Filed 12/02/19 Page 2 of 2 Page ID #:45




 1   by the Proof of Service of Summons on file with this Court.
 2
 3   Date: December 2, 2019          CENTER FOR DISABILITY ACCESS
 4
 5                                   By: /s/ Phyl Grace
                                        Phyl Grace
 6                                      Attorneys for Plaintiff
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           2

     Request for Entry of Default                         2:19-CV-08785-AB-AS
